Title: To James Madison from Thomas Bulkeley, 11 June 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


11 June 1801, Lisbon. Announces retreat of Portuguese forces and preparation of strong Spanish naval force with troops. Postscript notes rumor that an express has just arrived with account of cessation of hostilities between Portugal and Spain.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; cover marked private; postmarked Philadelphia, 4 Aug.; docketed by Wagner as received 7 Aug.



   
   A full transcription of this document has been added to the digital edition.

